                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



BILLY JOE BARKER, JR.,

                               Petitioner,

            v.                                        CASE NO. 19-3213-SAC

DAN SCHNURR,

                               Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE
      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and his fee status is pending.

The Court has conducted an initial review of the petition under Rule

4 of the Rules Governing Section 2254 Petitions in the United States

District Courts. Rule 4 provides that a habeas court must promptly

examine a petition, and, “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief,” must dismiss the petition and notify the petitioner.

                                 Background
      Petitioner was convicted in the District Court of Greenwood

County, Kansas, of attempted first-degree murder of Officer Timothy

Soule, attempted first-degree murder of Officer Ryan Winfrey,

attempted first-degree murder of Officer Calvin Schaeffer, aggravated

assault of Officer Jim Oliver, aggravated battery, domestic battery,

and obstructing legal process or officer duty.1 He was sentenced to

a term of 356 months for the primary crime against Officer Soule and

a term of 206 months for the crime against Officer Winfrey. These


1 The Court has developed this summary from the decision of the Kansas Court of
Appeals included as an attachment to the petition.
sentences were to run consecutively, yielding a controlling sentence

of 562 months. Sentences for the remaining crimes were ordered to run

concurrently with the controlling sentence.

     On appeal, the Kansas Court of Appeals (KCOA) overturned the

conviction involving Office Soule and remanded for a new trial on that

count. It also reversed the conviction of aggravated assault but did

not remand that matter. On remand, the State declined to retry

petitioner on the crime against Office Soule. The district court

resentenced petitioner in April 2001 to 356 months for the attempted

murder of Officer Winfrey and 206 months for the attempted murder of

Officer Schaeffer. Petitioner’s controlling sentence therefore

remained 562 months.

     In 2016, petitioner challenged the legality of his sentence based

upon new case law governing his criminal history score. The district

court adjusted his criminal history score but rejected his claim that

it lacked jurisdiction at the 2001 resentencing. The district court

modified his controlling term to 514 months. The KCOA affirmed the

decision, finding that the district court properly applied state law.
State v. Barker, 428 P.3d 824, 2018 WL 5093294 (Kan.Ct.App. Oct. 19,

2018).

                            The petition

     The sole ground for relief in the petition states:

     28 U.S.C. 2254 – Rule 1 (a)(1)(2)(b), Guarantee fundamental
     6th Amendment right to a fair and speedy trial, due process
     of law:
     Supporting facts: The facts outlined in the Kansas Supreme
     Court’s decision (accompanying as appendix 1)
     substantially states the nature and procedural posture of
     this case. No further statement of facts is necessary except
     for … the timeliness of this petition’s one-year statute
     of limitation as contained in 28 U.S.C. 2244(d) October 19,
     2018, [does not bar pro se petitioner’s petition].
Doc. 1, p. 6.
                           Discussion

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). Under the AEDPA, a federal court may grant habeas

relief to a prisoner in state custody “only on the ground that [the

petitioner] is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a).

     A petitioner may not obtain relief in habeas corpus on the basis

of a state-law error. See Wilson v. Corcoran, 562 U.S. 1, 5

(2010)(“[I]t is only noncompliance with federal law that renders a

State’s criminal judgment susceptible to collateral attack in the

federal courts.”).

     Because the Kansas district and appellate courts decided

petitioner’s challenge to his sentence based upon an interpretation

of state law, claims related to that decision do not state a basis

for relief in habeas corpus.

     Next, a state prisoner must exhaust all available state-court

remedies before pursuing federal habeas relief unless it appears there

is an absence of available state corrective process or circumstances

exist that render such process ineffective to protect the petitioner’s

rights. See 28 U.S.C. § 2254(b)(1); see also Bland v. Sirmons, 459

F.3d 999, 1011 (10th Cir. 2006)(“A state prisoner generally must

exhaust available state-court remedies before a federal court can

consider a habeas corpus petition.”).

     To the extent that petitioner’s reference to a “fair and speedy
trial” may be read to assert trial errors outside the resentencing,

the record does not show that he presented such claims to the state

courts. Such claims are subject to dismissal for lack of exhaustion.

     Finally, petitioner’s claims of due process violations were

addressed and rejected by the KCOA, which found that the retroactive

application of K.S.A. 2000 Supp. 21-4720(b)(5) did not violate due

process because the Kansas Sentencing Guidelines Act has always

required the application of the defendant’s criminal history score

to the primary crime and because petitioner did not receive additional

punishment following the resentencing. Barker, 2018 WL 5093294, *3.

Petitioner does not identify any specific challenge to this ruling,

and the Court finds no apparent ground to disturb the decision of the

KCOA.

     In a recent decision, the U.S Court of Appeals for the Tenth

Circuit held that a prisoner’s due process claim arising from

a state court’s refusal to modify a sentence under a state statute

failed to “draw enough of a connection between the right

to due process and the sentencing court’s alleged errors to render

his claim cognizable on habeas review.” Shelman v. Whitten, 770

Fed.Appx. 423, 424 (10th Cir. 2019) (alterations omitted). See also

Leatherwood v. Allbaugh, 861 F.3d 1034, 1043 (10th Cir. 2017)(stating

that while “[a] prisoner may seek relief .. if a state law decision

is so fundamentally unfair that it implicates federal due process [,]…

[a] habeas applicant cannot transform a state law claim into a federal

one merely by attaching a due process label.”).
     Unless petitioner provides a clear challenge based in due

process, this claim also is subject to dismissal.

                         Order to Show Cause

     The Court directs petitioner to show cause why this matter should

not be summarily dismissed for the reasons set forth. The failure to

file a timely response may result in the dismissal of this matter

without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including November 25, 2019, to show cause why this matter should

not be dismissed.


     IT IS SO ORDERED.

     DATED:   This 24th day of October, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
